*422OPINION OF THE COURT
Thompson, J.
In 1967 the Board of Education of the Connetquot Central School District permitted the Connetquot Teachers Association to use certain parts of school buildings for office space. The association is the Taylor Law representative for approximately 500 teachers and other professional employees. It has used the school space continuously since 1967, but no written lease has ever been executed. In 1979, while negotiations for a new contract were under way, the board demanded that the association vacate the office space. An apparent subsequent oral understanding permitted the association to continue to use the space. The parties later entered into a contract which does not contain any reference to the office space. The contract does, however, contain a broad arbitration clause covering the “employment relationship”.
In August, 1981, the superintendent of schools advised the association that its “license” to use the office space was being terminated,, and a notice to that effect was served in October, 1981. Meanwhile, the association had commenced an action (Matter No. 2) to enjoin its removal from the offices until arbitration proceedings on the question could be completed. The association also demanded arbitration, and the school board sought to stay arbitration (Matter No. 1). Nonetheless, arbitration commenced, but the board did not participate so it would not prejudice its application for a stay.
The school board has contended, inter alia, that the issue is not arbitrable because the grant of office space to the association violates public policy and violates section 414 of the Education Law.
Special Term, inter alia, granted the association’s application to convert its injunction action to a proceeding to compel arbitration, dismissed the board’s application for a stay of arbitration, and permitted the board to present evidence at the already commenced arbitration hearing. Special Term determined, inter alia, that the question of office space fell within the arbitration clause. We do not agree. An award of the right to continue to use the prem*423ises in issue would be contrary to the New York State Constitution, statute, and public policy. Accordingly, arbitration is not required (see Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.], 42 NY2d 509).
In its simplest terms, the question is whether the school board must go to arbitration to regain possession of school property which it has permitted others to use. There is no lease and the right to use the office space was not covered in the parties’ collective bargaining contract. We cannot agree with the association that there has been consideration to the school board for the property’s use so as to make the association a lessee. The association is merely a licensee for the use of the office space, and its license is revocable at the will of the school board.
Section 414 of the Education Law provides that a school board may allow school premises to be used for a variety of purposes, including use by civic, social or recreational groups, when the premises are not in use for school purposes. It appears that the board has done only that, permitted the association to use rooms which were not in use, and that the use can be terminated when the board wishes to revoke the original permission. If the board had agreed to let a local senior citizens club use a classroom for a series of classes in a year when the school schedule left the classroom free, the board would not have to engage in legal proceedings the next year to regain the classroom because a new schedule no longer left the room available. Nor do we believe that the association, because it represents teachers and other professional employees, somehow would have a vested standing beyond the hypothetical senior citizens group. Neither attained the status of a lessee. To grant the association greater rights or to compel the board to participate in arbitration or to take other legal proceedings would violate both public policy and section 1 of article VIII of the State Constitution. That section prohibits school districts (and other municipal entities) from giving or lending money or property to aid, inter alia, private undertakings and associations. We do not believe that the board’s power to permit entities to use school properties not otherwise in use can be read so broadly as to create a right in the *424association contrary to constitutional provisions prohibiting gifts or alienation of public property in the absence of leases or other compensation. Indeed, we are not convinced that the association’s use falls within the purview of permitted uses under section 414 of the Education Law because its business and functions are for its members and are not open to the general public. A number of years ago the State Comptroller expressed a similar view when asked whether it would be permissible to establish a teachers’ credit union within school facilities. The Comptroller concluded that a teachers’ credit union was “not an entity whose purposes and functions [fell] within the obvious intent of section 414 of the Education Law” (Opns St Comp, 1969, Opn 69-58 [Feb. 24, 1969]). A credit union, like a teachers association, is designed to forward the interests of its members and is not open to membership by or participation of the general community.
In light of the foregoing, we conclude that this matter need not proceed to arbitration.